FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2015 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO CNPJ/MF 47.508.411 /0001-56 NIRE 35.300.089.901 NOTICE TO THE MARKET INFORMATION ON THE news published by the Brazilian magazineRevista Época, APPROVED BY THE BOARD OF DIRECTORS IN MEETING HELD ON APRIL 19, 2015 São Paulo, April 19th, 2015 ‐ Companhia Brasileira de Distribuição - CBD, in view of the news published by the edition 880 of the Brazilian magazineRevista Época, regarding payments allegedly made byGrupo Pão de Açúcar, in 2010, to the law firm of Márcio Thomaz Bastos, hereby informs the following: (I) by the time of the news release the Board of Directors had no information on the existence of the payments mentioned therein, which would have happened before the acquisition of the Company's control by Casino, occurred in July, 2012; (II) As a result, the Board of Directors met on the date hereof and unanimously resolved to request thed Audit Committee to initiate an investigation on (i) the supposed existence and the origin of the payments; should the payments have existed, (ii) the corresponding services related thereto; and (iii) the chain of approvals regarding such payments. Once the analysis of the facts is finished,Companhia Brasileira de Distribuição will again inform the market, and if it is the case, the relevant authorities. São Paulo, April 19th, 2015 Daniela Sabbag Investor Relations Officer SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Date:April 20, 2015 By: /s/ Ronaldo Iabrudi Name: Ronaldo Iabrudi Title: Chief Executive Officer By: /s/ Daniela Sabbag Name:Daniela Sabbag Title: Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
